t c memo united_states tax_court william g precourt petitioner v commissioner of internal revenue respondent docket no filed date p’s petition is one of eight that he has filed in this court in addition to three complaints in the district court--all advancing frivolous arguments p has been penalized under sec_6673 on four previous occasions accumulating dollar_figure in penalties p filed a petition in this case asserting frivolous arguments when this case was called for trial on date p failed to appear as he had failed in four prior cases and r moved to dismiss for lack of prosecution and to impose a penalty under sec_6673 held r’s motion to dismiss for lack of prosecution will be granted held further a penalty of dollar_figure is imposed against p under sec_6673 for his maintaining frivolous positions and for his instituting and maintaining this suit primarily for delay william g precourt pro_se louise r forbes for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner william g precourt’s federal_income_tax together with additions to tax of dollar_figure under sec_6651 for failure_to_file dollar_figure under sec_6651 for failure_to_pay_tax and dollar_figure under sec_6654 for failure to pay estimated_tax mr precourt petitioned this court pursuant to sec_6213 to redetermine the deficiency and additions to tax but when his case was scheduled for trial he failed to appear the case is now before the court on respondent’s motion to dismiss for failure to properly prosecute and to impose a penalty under sec_6673 since date mr precourt has commenced eight separate cases in this court and three related cases in federal district_court his petitions are largely the same except for years and 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure 2precourt v commissioner docket no 1450-09l filed jan continued amounts sometimes addressing penalties that were not determined for that year he files new petitions while often failing to appear at trials or hearings in his existing cases in this case he failed to appear at trial despite the court’s explicit order served days before the calendar call for the reasons discussed below respondent’s motion will be granted and a penalty in the maximum amount of dollar_figure will be imposed background the following facts are derived from the petition from respondent’s unopposed motion and from the records of the u s district_court for the district of massachusetts district_court and of this court as cited continued dismissed date precourt v commissioner docket no this case filed date precourt v commissioner docket no filed date dismissed date precourt v commissioner docket no 20438-06s filed date dismissed date precourt v commissioner docket no 19695-06s filed date summary_judgment for respondent entered on date precourt v commissioner docket no 15561-05l filed date dismissed date precourt v commissioner docket no filed date dismissed date precourt v commissioner docket no filed date dismissed date precourt v irs no 09-cv-11015-ng d mass filed date dismissed date precourt v irs no 06-cv-11738-nmg d mass filed date dismissed date and precourt v irs no cv-11021-rek d mass filed date dismissed date 3we take judicial_notice pursuant to fed r evid of continued mr precourt’s first district_court case on date mr precourt filed a case in the district_court challenging an date notice_of_determination concerning collection action s under sec_6320 and or that he had received from the irs for a liability that we cannot identify from the available records precourt v irs no cv-11021-rek d mass this case was eventually dismissed in date as is set out below mr precourt’s first tax_court case for on date mr precourt timely filed a petition in the tax_court docket no in response to a notice_of_deficiency for tax_year hereinafter the deficiency case his 18-paragraph petition was almost identical except for dollar amounts and tax years to the amended petition eventually filed in this case his petition included his opposition to a penalty under sec_6662 that the irs had determined for that year continued district_court and tax_court proceedings in which mr precourt was a party as stated in our order of date to which documents from those proceedings are attachments a1 through j7 see 510_f3d_1 n 1st cir 393_f3d_285 n 1st cir ‘it is well-accepted that federal courts may take judicial_notice of proceedings in other courts if those proceedings have relevance to the matters at hand ’ quoting 389_f3d_5 1st cir on date respondent filed a motion to dismiss the deficiency case for failure to state a claim upon which relief can be granted the court set a hearing for date and ordered mr precourt to file an amended petition which he did on date mr precourt’s second tax_court case for on date ie nine days after filing his amended petition in the deficiency case mr precourt timely filed another petition docket no in response to a notice_of_deficiency for tax_year the deficiency case the petition was virtually the same as the one filed in hi sec_2002 case except for differing years and amounts and the inclusion of a 19th paragraph the petition had been modified to reflect the year and dollar amounts at issue but it retained the opposition to an accuracy-related_penalty under sec_6662 even though the irs did not determine any such penalty for mr precourt’s first failure to appear on date just six days after filing the petition in the deficiency case mr precourt failed to appear at the motion hearing in the deficiency case respondent’s motion to dismiss was granted the following day our order of date held that petitioner continues to make only frivolous and groundless arguments and dismissed the case our order-- disposing of mr precourt’s first case in his string of eight filed here--gave this warning which he has repeatedly declined to heed as we will show sec_6673 finally we take this opportunity to acquaint petitioner with the penalty under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceedings is frivolous or groundless although petitioner failed to raise a justiciable issue in his pleadings we are not inclined to impose a penalty under sec_6673 in this case nevertheless petitioner is admonished that the court will consider imposing such a penalty should he return to the court and advance similar arguments in some future case dismissal of the district_court case and the deficiency case the next month on date the district_court dismissed his pending case days earlier on date respondent had filed a motion to dismiss the deficiency case for failure to state a claim upon which relief can be granted by order of date the court set respondent’s motion for a hearing on date and directed mr precourt to file an amended petition on date mr precourt filed an amended petition and on date he filed a statement in lieu of attendance pursuant to rule c which permits a party to make a written submission in lieu of appearing at a hearing on a motion mr precourt attached to his statement the notice_of_deficiency the form 1040a u s individual_income_tax_return that he had sent to the irs for tax_year his original and amended petitions and a copy of our order of date which set the date of the motion hearing his statement concludes with a paragraph that he reuses in later cases either word-for-word or in substantially_similar form further i pray that the court will endeavor to review my case and due to the complexity of the many rules and regulations that is way beyond the understanding of one who is not of legal mind i ask that all due consideration be given to me in support of what i have stated all along in the handling of this matter the hearing occurred as scheduled on date the court comparing the previous case which challenged the notice_of_deficiency with the deficiency case before it noted that petitioner’s approach in both cases has been substantively identical on date the court entered an order dismissing the deficiency case and imposing a penalty under sec_6673 in the amount of dollar_figure the order noted the court’s finding that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay thus as of date all three cases that mr precourt had filed the district_court case and the and deficiency cases had been dismissed mr precourt’s first cdp case however the court’s order dismissing the deficiency case served date presumably crossed in the mail with mr precourt’s next petition mailed date that petition docket no 15561-05l filed date commenced a collection_due_process cdp case concerning mr precourt’s income taxes for tax years and the cdp case the petition appealed pursuant to sec_6330 the irs’s decision to proceed with collection as described in a notice_of_determination concerning collection action s under sec_6320 and or in the petition for the cdp case mr precourt objected to the irs’s denial of a face-to-face cdp hearing respondent filed an answer on date and trial was set for date on date respondent filed a motion for summary_judgment on date mr precourt filed a response which restated the complexity of the many rules and regulations language discussed above before that motion was heard and before the date set for trial in that case date mr precourt filed three more lawsuits mr precourt’s three filings in fall first on date mr precourt filed a second complaint in the district_court asking that court to compel the irs to grant him a face-to-face cdp hearing concerning his income taxes for tax years and precourt v irs no 06-cv- 11738-nmg d mass this case was eventually dismissed on date second also on date mr precourt timely filed another cdp petition in this court docket no 19695-06s the cdp case in which he challenged an irs collection determination concerning income_tax for 2002--ie the same year that had been the subject of the deficiency case in the cdp case he objected to the irs’s denying him a face-to-face cdp hearing as to the collection of that tax third on date mr precourt timely filed yet another petition in this court docket no 20438-06s --this one in response to a notice_of_deficiency issued for tax_year the deficiency case the petition was worded mostly as if it were a cdp challenge referring at one point to a notice_of_determination but it also referred to the deficiency_notice mr precourt’s non-appearance in date the cdp case was set to be tried date but mr precourt acted as if his intervening filing of the district_court complaint excused any further participation in his tax_court case by a letter dated date and referencing the cdp case mr precourt informed respondent that he is not an attorney should not be held to the same standards as a lawyer and had filed a complaint with the district_court in the matter a copy of which was attached furthermore he asserted that the action of the hearing set for the tax_court on should be dismissed forthwith and that it is my contention that no further action need be done by me in this matter of the above referenced hearing and i will consider this matter closed under these circumstances respondent advised mr precourt by letter that the district_court did not have jurisdiction and that he was required to attend his tax_court trial mr precourt failed to attend a conference for his cdp case that respondent had proposed for date in a letter dated date mr precourt advised respondent that no further action will be taken on my part until the above action has been rectified and or dismissed mr precourt then failed to appear at the date trial of his cdp case the court denied the pending motion for summary_judgment and respondent filed a motion to dismiss for lack of prosecution mr precourt filed a three- sentence response to the motion to dismiss on date the court’s order of date observed petitioner’s response filed date offers no reason why petitioner did not appear at the calendar call or why he did not prepare for trial accordingly for the reasons stated in respondent’s motion to dismiss for lack of prosecution and for cause it is ordered that respondent’s motion to dismiss for lack of prosecution filed date is granted and this case is dismissed for lack of prosecution the cdp case was thus disposed of but the two cases filed in september and date ie the cdp case and the deficiency case were still pending the deficiency case in date the irs issued to mr precourt a notice_of_deficiency for the year at that time mr precourt had two cases still pending in the tax_court and one case pending in federal district_court on date mr precourt sent a brief letter to the court requesting forms to file an s_case with the court ie a small_tax_case pursuant to sec_7463 and rules the court filed the letter as a petition docket no case but ordered mr precourt to file a proper amended petition and pay the filing fee on date mr precourt filed an 18-paragraph amended petition that was virtually identical to the one he filed in his first case the deficiency case this was just over a month before the date set for trial of mr precourt’s two pending tax_court cases mr precourt’s non-appearance in date the court had served notice on mr precourt in both the cdp case and the deficiency case that the cases would be called for trial on date on the appointed day mr precourt once again failed to appear as of that date respondent had already filed a motion for summary_judgment and for a penalty under sec_6673 in the cdp case which motion the court had set to be heard at the calendar call and on that date when mr precourt did not appear respondent filed a motion to dismiss for lack of prosecution in the deficiency case rather than appearing mr precourt sent two letters to the court one for each case dated the same day as the trial date they were captioned with the docket numbers and contained numbered paragraphs in which mr precourt reiterated his position that his rights had been violated requested that the court not find him liable for any taxes and repeated his request for leniency because he is a layman who he alleges is incapable of understanding the complexity of the applicable law in the dispositive motion in each case respondent requested that a penalty be imposed on mr precourt pursuant to sec_6673 the court took the motions under advisement and granted them three months later as is set out below dismissal of the deficiency case in the meantime on date respondent filed a motion to dismiss the deficiency case commenced in date for failure to state a claim the court ordered mr precourt to file a second amended petition by date set the same date as the due_date for an objection to respondent’s motion and ordered that respondent’s motion would be heard date mr precourt filed a second amended petition on date to which he attached as an exhibit his response to respondent’s motion to dismiss in that response mr precourt listed as evidence that his rights had been denied each of his previous cases by docket number and he referred to rule c mr precourt did not attend the motion hearing by order of date the court granted respondent’s motion to dismiss the deficiency case and imposed a penalty under sec_6673 in the amount of dollar_figure w e find that the petition the amended petition and the second amended petition filed in this case fail to raise any justiciable issue see 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 see also 737_f2d_1417 5th cir we also find that petitioner’s pleadings are frivolous and groundless and that petitioner instituted this case primarily if not exclusively for purposes of delay see sec_6673 791_f2d_68 7th cir crain v commissioner supra pincite8 having previously been before this court and having previously been the recipient of a dollar_figure penalty under sec_6673 an even greater penalty is warranted in the instant case premises considered it is ordered that respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 filed date is granted it is further ordered and decided that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure dismissal of the cdp case and the deficiency case as is noted above in date the court took under advisement respondent’s dispositive motions in the cdp case and the deficiency case on date the court granted respondent’s motion in each of the cases and imposed a penalty under sec_6673 in each case the court’s order issued date in the cdp case stated pursuant to notice respondent’s motion for summary_judgment and penalty was called for hearing on date at the court’s trial session in boston massachusetts counsel for respondent appeared and argued in support of respondent’s motion there was no appearance by or on behalf of petitioner petitioner did not submit a statement under rule c the court took respondent’s motion under advisement after reciting the history of mr precourt’s prior petitions his non-appearance at hearings and the prior imposition of sec_6673 penalties against him the court stated we conclude that petitioner has made only frivolous and groundless arguments throughout these proceedings and that petitioner brought and maintained these proceedings primarily for delay given petitioner’s history of filing zero tax returns and his consistently frivolous arguments in the six cases filed in this court despite warnings and the imposition of penalties under sec_6673 an escalating penalty under sec_6673 is appropriate in this case premises considered it is ordered that respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed on date is granted it is further ordered and decided that petitioner is liable for a penalty pursuant to sec_6673 in the amount of dollar_figure in the deficiency case the court stated in its order of date pursuant to notice this case was called for trial in boston massachusetts on date petitioner failed to appear at the scheduled date trial session either in person or by counsel petitioner failed to contact the court and provide a reason for his failure to appear at trial or otherwise communicate with the court on date respondent filed the instant motion to dismiss for lack of prosecution and to impose a penalty under sec_6673 respondent served this motion on petitioner by mail on date petitioner has not responded or objected to respondent’s motion after again recounting mr precourt’s history the court stated we conclude that petitioner failed to file a tax_return for attached frivolous and groundless protester rhetoric to the form 1040a he submitted to respondent filed a petition in this case that did not comport with the rules of this court failed to communicate and cooperate with respondent and failed to prepare for and attend the trial in this case petitioner brought and maintained these proceedings primarily for delay given petitioner’s history of filing zero tax returns and his consistently frivolous arguments in the six cases filed in this court despite warnings and the imposition of penalties under sec_6673 an escalating penalty under sec_6673 is appropriate in this case upon due consideration and for cause it is ordered that respondent’s motion to dismiss for lack of prosecution and to impose a penalty filed date is granted and this case is hereby dismissed for lack of prosecution it is further ordered and decided that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure thus as of early mr precourt had filed six cases in the tax court--ie the deficiency case the deficiency case the cdp case the cdp case the deficiency case and the deficiency case he had submitted a rule c statement for two hearings but had otherwise failed to appear at the hearings or trials set in those cases each case had ended with either dismissal or summary_judgment for respondent penalties under sec_6673 had been imposed in four of the cases--one penalty of dollar_figure in date one penalty of dollar_figure in date and two penalties of dollar_figure in date for a total of dollar_figure but evidently mr precourt was undaunted commencement of the instant deficiency case on date the irs received a form_1040 u s individual_income_tax_return submitted by mr precourt on which every line from through either contained a zero or was left blank attached to the form_1040 was a two-page statement alleging inter alia that he had received no income in the constitutional sense on date using third-party information identifying wages unemployment_compensation and ira_distributions the irs prepared a substitute for return under sec_6020 showing income of dollar_figure on date the irs issued to mr precourt a statutory_notice_of_deficiency for determining a deficiency in income_tax and additions to tax for failure_to_file failure to pay and failure to pay estimated_taxes under sec_6651 and and a after receiving the date notice_of_deficiency mr precourt began this case with a short letter to the court filed on date that requested a petition form and information about tax_court procedures he subsequently filed a detailed 19-paragraph amended petition on date three paragraphs were devoted to rebutting the alleged penalty despite the fact that the irs did not determine any such penalty for 4in his petition mr precourt alleged an address in massachusetts the same address that appears on the irs’s notice_of_deficiency and other papers in this case and he alleged no different address as his legal residence we therefore find for purposes of this case that he resided in massachusetts at the time he filed his petition 5on date respondent filed a motion to dismiss for lack of jurisdiction on the basis that the date filing was not timely under sec_6213 the court denied respondent’s motion accepting mr precourt’s initial letter as a timely petition on date the court set this case for trial at the boston massachusetts trial session commencing date the notice served on the parties included the following the calendar for that session will be called pincite a m on that date and both parties are expected to be present at that time and be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you the cdp case around the time mr precourt received the date notice of the upcoming trial in this case he was commencing yet another suit about a month earlier on date the irs had issued to mr precourt a notice_of_determination concerning collection action s under sec_6320 and or for his income_tax for the year and for penalties under sec_6702 frivolous tax submissions for and the second paragraph on the first page of the notice stated if you want to dispute this determination in court you must file a petition with the united_states tax_court within days from the date of this letter --ie by date see sec_6330 on date ie more than days after the irs issued the date notice mr precourt signed a petition challenging that determination which he mailed on date docket no 1450-09l received and filed date on date respondent moved to dismiss the case for lack of jurisdiction and the court granted the motion and dismissed the case on date mr precourt’s non-participation in pretrial activities two weeks before the date calendar call in this case respondent submitted a pretrial memorandum to the court in accordance with the standing_pretrial_order mr precourt failed to submit a pretrial memorandum respondent’s memorandum alleged among other things that mr precourt had failed to attend a pretrial branerton_conference with respondent see 61_tc_691 and that respondent did not expect mr precourt to appear at the june trial session prompted by respondent’s memorandum the court served an order on date--ten days before the calendar call--that stated as follows without prejudging the accuracy of respondent’s allegations or prediction we do take judicial_notice of the records of this court in prior proceedings involving this petitioner and we note that petitioner did not appear on date in docket no nor on date in docket nos 20438-06s and 19695-06s nor on date in docket no 15561-05l the warning stated in the notice of trial issued date still stands your failure to appear may result in dismissal of the case and entry of decision against you in view of the foregoing it is ordered that petitioner shall appear at the calendar call pincite a m on date in boston massachusetts as previously ordered mr precourt’s commencement of a third district_court case on date just seven days before he was due to appear at the calendar call for this case mr precourt filed a complaint against the irs in the district_court precourt v irs no 09-cv-11015-ng d mass in that complaint mr precourt requested the invalidation of the notice_of_deficiency suspension of irs enforcement activity and dismissal of a proposed stipulation of facts that respondent had drafted for this case that district_court case was eventually dismissed on date mr precourt had preceded his district_court complaint with a letter to respondent dated date indicating that he was ceasing participation in the tax_court proceeding in the letter which is virtually identical to the one he submitted in the cdp case he asserted that the action of the hearing set for the tax_court on should be dismissed forthwith and that it is my contention that no further action need be done by me in this matter of the above referenced hearing and i will consider this matter closed under these circumstances mr precourt’s non-appearance in date on the date of the calendar call in this case--monday date--mr precourt failed to appear for trial at the calendar call respondent’s counsel advised the court that on friday date mr precourt had faxed to respondent a motion for continuance and a request that respondent deliver that motion to the court the court allowed mr precourt’s motion to be filed and then denied it at the calendar call respondent filed a motion to dismiss for failure to properly prosecute on date the court served an order directing mr precourt to respond to the motion by date mr precourt has never filed any response discussion mr precourt has begun eight tax_court cases has failed to appear for trial or hearing at five of them and has offered no support for the merits of any of them penalties have been assessed against him under sec_6673 totaling dollar_figure yet he continues to file suits that he evidently has no intention of prosecuting in this case he failed to participate in preparations for trial required by the standing_pretrial_order and he failed to appear at his trial despite an order specifically instructing him to appear his conduct justifies the dismissal of this case and the imposition of a penalty under sec_6673 in the amount of dollar_figure as we now show 6although the letter and motion were dated date and date respectively the fax machine timestamp indicates that they were sent on date the friday before the monday trial i lack of prosecution the court may under rule b dismiss a case for failure to properly prosecute or for failure to comply with court orders failure to properly prosecute includes a taxpayer’s unexcused failure to appear at trial or to otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 82_tc_592 over the course of his tax_court litigation mr precourt has repeatedly failed to obey orders of the court and in this case he has consistently disregarded court rules since the time we denied respondent’s date motion to dismiss mr precourt must have known that his filing a district_court complaint would not end his tax_court case having tried that tactic once before in the fall of during the cdp case and having seen both cases dismissed as a result nevertheless in his date letter to respondent he stated his intention to cease participation saying that no further actions were needed on his part and that he considered the matter closed mr precourt failed to follow the court’s standing_pretrial_order by failing to submit a pretrial memorandum and by failing to attend the required branerton_conference despite the date notice setting the case for trial that the court served on him and despite a date order reminding and instructing him to attend the trial set for date mr precourt failed to attend even after the trial when the court ordered him to respond to the outstanding motion to dismiss he failed to respond or participate further in this case we find that mr precourt’s failings in this case are due to willfulness bad faith or fault he has failed to comply with the court’s rules and orders and has failed to properly prosecute his case thus we conclude that dismissal is appropriate and we will grant respondent’s motion ii penalty under sec_6673 the irs is charged with the responsibility of assessing tax against taxpayers sec_6201 when the irs proposes to assess a deficiency of income_tax the taxpayer may file a petition asking the tax_court to redetermine the deficiency and the mere filing of the petition has the effect of delaying the assessment until the case has been decided by the tax_court sec_6213 this creates an opportunity for a cynical taxpayer to file a petition even if he has no good-faith basis for doing so in order to put off the inevitable assessment of tax against him to deter this abuse the court is authorized under sec_6673 to impose a penalty not in excess of dollar_figure when the taxpayer’s position is frivolous or groundless or it appears that proceedings before it have been instituted or maintained by the taxpayer primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous mr precourt’s petition contained frivolous arguments eg that he had received no income in the constitutional sense this court has repeatedly warned mr precourt that frivolous arguments are subject_to sanction and we have followed through by imposing sanctions under sec_6673 in four previous cases nevertheless mr precourt has continued to file frivolous petitions with this court he has persisted in his pattern of failing to appear for court proceedings and failing to obey court orders we find that mr precourt’s position in this case is frivolous and that the case was instituted and maintained primarily for delay thus we will impose a penalty under sec_6673 we note that penalties totaling dollar_figure have previously been imposed against mr precourt under sec_6673 but this amount has not deterred him we conclude that the maximum penalty-- dollar_figure--is therefore appropriate in this case we take no pleasure in imposing such a penalty the tax_court exists for the very purpose of giving taxpayers a forum within which they can challenge the irs’s determinations and taxpayers who are not represented by counsel must feel free to resort to this court without fear of penalty taxpayers who file petitions in good_faith need have no such fear even if they do not prevail in the litigation this case however involves a litigant who persists in making frivolous arguments despite judicial warnings and who fails to appear before the court showing that he knows full well that his cases have no merit and demonstrating that he brought this suit only to delay the inevitable assessment of tax that he owes it is clear that he files tax_court suits not in order to receive a hearing but with an intention of failing to appear for a hearing this is a flagrant abuse of the remedies that congress created for taxpayers--an abuse that this court has the responsibility to address if prior penalties totaling dollar_figure have not succeeded 7see rodriguez v commissioner tcmemo_2009_92 taking account of prior penalties in imposing the maximum penalty under sec_6673 in getting his attention then we can only hope that a dollar_figure penalty will do so to reflect the foregoing an appropriate order of dismissal and decision will be entered
